Citation Nr: 1211162	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  08-27 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, psychotic disorder, depressive disorder, and mood disorder. 

3.  Entitlement to service connection for a sleep disorder.  

4.  Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral pes planus/planovalgus. 

5.  Entitlement to service connection for bilateral hearing loss.  

6.  Entitlement to an initial evaluation in excess of 30 percent for bilateral pes planus/planovalgus. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2007, September 2007, and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Muskogee, Oklahoma, and in Waco, Texas.  The Veteran's claims file was permanently transferred to the jurisdiction of the Waco RO in August 2009.  

Initially, the Board recognizes that the Veteran has presented evidence of multiple psychiatric disorders, including PTSD, depressive disorder, psychotic disorder not otherwise specified (NOS), and mood disorder.  However, for the purposes of determining whether new and material evidence has been received in order to reopen the Veteran's claim of entitlement to service connection for PTSD, the Board notes that the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury. See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

Further, the United States Court of Appeals for Veterans Claims (Court) has recently determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively-after there has been a finding of fact based upon competent medical evidence. See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits. Id.   

Therefore, in light of the Court's decision in Clemons and the Board's decision to reopen the Veteran's claim of entitlement to service connection for PTSD herein, the Board has recharacterized the issue regarding the merits of the Veteran's claim of entitlement to service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder, psychotic disorder, and mood disorder and recognizes that such characterization includes consideration of all currently diagnosed acquired psychiatric disorders. 

The Veteran testified before the undersigned at an October 2011 Travel Board hearing; a transcript of that proceeding has been associated with the claims file.  As indicated below, the Veteran effectively withdrew his appeal with respect to the issue of entitlement to service connection for a sleep disorder.  

The issues of entitlement to an evaluation in excess of 30 percent for bilateral pes planus /planovalgus, entitlement to service connection for low back problems, entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder, psychotic disorder, and mood disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for PTSD by a rating decision in May 2008; the Veteran did not appeal.  

2.  Evidence added to the record since May 2008 is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim for service connection for PTSD. 

3.  At the October 2011 Board hearing, prior to the promulgation of a decision, the Veteran submitted testimony withdrawing his claim of entitlement to service connection for a sleep disorder.  

4.  The Veteran's hearing loss does not meet the criteria to be considered a disability for VA compensation purposes. 


CONCLUSIONS OF LAW

1.  The May 2008 rating decision that denied the Veteran's claim of entitlement to service connection for PTSD is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  As the Veteran has withdrawn his appeal with respect to the claim of entitlement to service connection for a sleep disorder, the Board does not have jurisdiction to consider the claim and it is dismissed. 38 U.S.C.A. § 7105(d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b) (2011).

4.  A bilateral hearing loss disability was not incurred in or aggravated during active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented. Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006). 

The record reflects that prior to the initial adjudication of the claims, the Veteran was provided the required notice required by Kent, as well as notice with respect to all elements of the service connection claims, including the disability-rating and effective-date elements.  

The Board also finds VA has complied with its duty to assist the Veteran in the development of the claims herein decided.  In this regard, the Board notes that service treatment records (STRs) and post-service treatment records have been associated with the claims folders.  With respect to his hearing loss claim, the Veteran was afforded a VA examination in February 2007.  He also provided hearing testimony before the undersigned Veterans Law Judge in October 2011.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained in support of the claims, and the Board is also unaware of any such evidence.

1. New and Material Evidence - PTSD

The Veteran petitions to reopen the previously denied claim of entitlement to service connection for PTSD.  He specifically contends that he has PTSD as a result of several in-service physical assaults.  For the following reasons, the Board finds that reopening is warranted. 

The Veteran initially filed for service connection for PTSD in February 2008.  The RO denied the claim in a May 2008 rating decision.  At such time, the RO considered the Veteran's service treatment records and personnel records, post-service VA treatment records, and the Veteran's lay statements.  The RO denied the claim because the evidence failed to show a current PTSD diagnosis and/or a verifiable stressor.   

The Veteran was notified of this decision and informed of his appellate rights in a May 2008 letter.  Thereafter, the Veteran did submit a notice of disagreement but failed to submit a timely substantive appeal so as to perfect his appeal; therefore, the May 2008 rating decision is final. 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

The Veteran submitted a request to reopen his claim for PTSD in July 2009.  The RO reopened and denied the Veteran's claim in an April 2010 rating decision; however, that determination is not controlling on the Board.  Regardless of the RO's action reopening a previously-denied claim and adjudicating the issue on its merits, Board must first determine if claim was properly reopened. Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 26 5 F.3d 1366 (Fed. Cir. 2001). 

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period. 38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a). 

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for PTSD was received prior to the expiration of the appeal period stemming from the May 2008 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

Changes to the definition of new and material evidence as set forth in 38 C.F.R. § 3.156(a) have been made.  These changes apply to claims to reopen received on or after August 29, 2001. See 66 Fed. Reg. 45,620 (August 29, 2001).  As the Veteran filed his application to reopen his claim of entitlement to service connection for PTSD in July 2009, the definition of new and material evidence effective August 29, 2001, found at 38 C.F.R. § 3.156(a), applies in this case. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The Court recently held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material. See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion. Id.   

Since the May 2008 rating decision, VA treatment records and statements from the Veteran's (and hearing testimony) have been added to the record.  Such evidence is new in that it was not previously of record at the time of the prior final denial.  Additionally, as will be explained in detail below, the Board finds that it is material because it relates to an unestablished fact necessary to substantiate the claim.  Therefore, the Board finds that the new evidence tends to prove a previously unestablished fact necessary to substantiate the underlying claim of entitlement to service connection for anxiety disorder.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claim.

In particular, a June 2009 VA mental health progress reflects that the Veteran described his in-service stressor (i.e., being severely beaten by shipmates in Singapore) and was subsequently diagnosed with PTSD.  The treatment note confirms a DSM-IV conforming diagnosis of "severe" PTSD with possible psychotic features and depressive disorder NOS.  The examiner noted past diagnoses of schizophrenia and bipolar disorder, however, he opined that his current symptoms were best explained by PTSD.  

As such, since the May 2008 rating decision, the record reflects a current PTSD diagnosis based upon the Veteran's reported in-service (yet to be verified) stressor. Therefore, the newly received evidence relates to an unestablished fact necessary to substantiate the Veteran's claim and, as such, raises a reasonable possibility of substantiating such claim.

Based on the foregoing, the Board finds that the evidence received subsequent to the May 2008 rating decision that denied service connection for PTSD, is new and material and, as such, the Veteran's claim of entitlement to service connection for PTSD is reopened.  To this extent only the appeal is granted.  The issue is discussed in the REMAND portion of this decision.  

2. Entitlement to service connection for a sleep disorder - Withdrawn

At the October 2011 hearing, the Veteran withdrew his appeal with respect to the claim of entitlement to service connection for a sleep disorder.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Appeals withdrawn on the record at a hearing are an exception to the requirement for a written withdrawal. See 38 C.F.R. § 20.204(b).

As the Veteran has withdrawn his appeal with respect to the claim of entitlement to service connection for a sleep disorder, there remain no allegations of errors of fact or law for appellate consideration.  See Hearing Transcript, p3.  Accordingly, the Board does not have jurisdiction and the issue is dismissed.  

3. Service Connection - Bilateral Hearing Loss

The Veteran contends that he has current hearing loss related to in-service noise exposure.  At his October 2011 hearing, he testified that he worked in the boiler room on the U.S.S. Kitty Hawk and that he was exposed to noise from generators, reduction gears, drafter blowers, and boilers therein. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). Service connection for certain chronic diseases, including sensorineural hearing loss, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

The Board notes that service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

For the purposes of applying the laws administered by VA, the thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley, 5 Vet. App. 155, 157.  Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In the present claim, service treatment records show normal hearing upon enlistment examination.  See January 2000 Audiogram.  June 2000 and October 2003 audiograms likewise reflected hearing within normal limits.  A September 2003 Hearing Conservation Data form shows that the Veteran demonstrated hearing loss and threshold shifts in the right ear only.  Thresholds were as follows: 30 decibels at 300 Hz; 75 decibels at 1000 Hz; 15 decibels at 2000 Hz; 30 decibels at 3000 Hz; and 65 decibels at 4000 Hz.  Subsequent service treatment records and examinations are negative for any complaints, history or findings of ear problems or hearing loss, including on audiological testing.  The Veteran's separation examination of May 2004 likewise revealed normal ears and the hearing test was within normal limits.  On his contemporaneous May 2004 report of medical history, the Veteran stated "no" for ear trouble and hearing loss.

The Veteran filed an original claim for service connection for hearing loss in February 2006 and underwent an audiology consultation in June 2006.  At that time, he reported difficulty hearing "on and off."  Audiology examination revealed hearing within normal limits with excellent speech discrimination.  

The Veteran was also afforded a VA-contracted audiological examination in February 2007.  At that time, he reported that he was a machinist mate in the military and that he had used hearing protection in that capacity.  He denied any post-service acoustic trauma.  He complained of bilateral tinnitus (for which he is service-connected), but he made no specific complaints or comments with respect to subjective hearing loss.  Objective examination revealed normal hearing in both ears.  Speech recognition was 100 percent in the right ear and 96 percent in the left.  The examiner indicated that the "examination revealed that the claimant had no hearing problems."  

Notably, no other post-service treatment records show objective evidence of hearing loss.  Nor does any of the medical evidence, other than the QTC examination, reflect even subjective complaints of hearing loss or hearing problems.  

Here, the Board notes that the Veteran's service personnel records show that the Veteran served as an electrical/mechanical equipment repairman and that he assisted in the maintenance the ship's engines, generators, and auxiliary equipment.  Again, he testified that he was exposed to noise in this capacity, and his enrollment in the Hearing Conservation Program supports his assertion of exposure to noise during service.  

In light of the above evidence, the Board finds that the Veteran's own statements, consistent with the service treatment records and service department records, credibly and competently demonstrate exposure to noise during service. 

Notwithstanding the foregoing, with no current hearing loss disability, the Board finds that the preponderance of the evidence is against the award of service- connection for hearing loss. 

While there is evidence of an apparent hearing loss shown under the criteria of 38 C.F.R. § 3.385 one time during service in September 2003, this appears to have been an acute and transitory finding, with completely normal findings on all subsequent audiograms and testing.  In fact, no other records of measurements of hearing loss either during service or after service show audiometric findings that rise to such a level of severity as to qualify as a hearing loss disability under 38 C.F.R. § 3.385.  

In addition to the medical evidence, the Board has considered the Veteran's assertions advanced to support this claim.  The Veteran is competent, as a layperson, to report that as to which he has personal knowledge. See Layno, supra.  He is fully competent to say that he has not been able to hear well since service, and VA finds such testimony competent and credible.  However, the Veteran is not competent to diagnosis himself with hearing loss that rises to the level of a disability under 38 C.F.R. § 3.385.  This would involve medical findings and audiometric testing. See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  At present, the Veteran's hearing loss is not so severe as to constitute a hearing loss disability for compensation purposes.  In the absence of proof of a present disability there can be no valid claim." Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992). 

In this matter there is no current hearing loss disability; thus service connection is not warranted.    


ORDER

New and material evidence having presented to reopen a claim of entitlement to service connection for PTSD, the claim is reopened; to this extent only, the appeal is granted. 

The appeal of service connection for a sleep disorder is dismissed. 

Entitlement to service connection for bilateral hearing loss is denied.  


REMAND

Unfortunately, appellate review of the Veteran's claims on appeal at this time would be premature.  Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2011). 

Increased Rating Claim - Pes Planus

The Veteran asserts that he is entitled to a higher evaluation for his service-connected pes planus disability.  He is currently in receipt of a 30 percent rating under Diagnostic Code 5276. 

The Veteran was most recently afforded a VA Feet examination in February 2011.  At that time, the examiner conducted a comprehensive examination of the Veteran's feet, which included current x-rays.  The final examination report indicated that "weight-bearing AP and lateral views" of the feet were ordered and that they would be added to the record once results were in.  The examiner expressly noted that results of all tests had not yet been included in his examination report.  

To date, the aforementioned x-ray results have not been added to the record.  In order to properly assess the nature and severity of the Veteran's pes planus disability, the missing x-rays must be obtained and associated with the claims file.  In addition, the x-rays should be reviewed by the February 2011 examiner, if available, in an addendum examination report.  

Lastly, the Board notes that the claims file was not reviewed in association with the February 2011 examination.  As a result, the examiner stated that she was unable to comment on an existing scar on the Veteran's left foot.  In light of the foregoing, the Veteran's claim must be remanded in order to obtain and associate the missing x-ray results, and to secure an addendum examination report pertaining to the feet.   

Service Connection 

a. PTSD  

The Veteran contends that he has PTSD due to an in-service personal assault.  He specifically asserts that he was severely beaten by a group of six fellow service members while on "liberty" in Singapore in October 2001.  He states that he returned to ship and reported the incident to the Master-at-Arms who, allegedly, obtained a statement from the Veteran and took photographs.  The Veteran reported that he initiated charges against his assailants but later dropped the charges in fear of retaliation.  He also stated that the entire incident was videotaped.  

As the Board noted in the introduction portion of this decision, the Veteran has been diagnosed with several acquired psychiatric disorders, including PTSD, psychotic disorder, mood disorder, and depressive disorder.  Most recently, in June 2009, the Veteran recounted the in-service personal assault and was diagnosed with PTSD (DSM-IV conforming).  See June 2009 VA Mental Health Treatment Note.  

Service connection for posttraumatic stress disorder (PTSD) requires: (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria, in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor. See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).   

There are special development procedures that pertain to the processing of claims of entitlement to service connection for PTSD based on personal assault.  VA has special evidentiary development procedures. Specifically, 38 C.F.R. § 3.304(f)(3) provides: If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident. Examples of such evidence include, but are not limited to: Records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in the sources.  Examples of behavior changes that may constitute credible evidence of a stressor include, but are not limited to: Request for transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavioral changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavioral changes may constitute credible supporting evidence of the stressor in allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. 

To date, the Veteran's stressor has not yet been verified.  In addition, he has not yet received the required notice for PTSD claims as based upon personal assault.  For example, the VCAA letters provided to the Veteran in March 2008 and October 2009 only refer combat-related stressors, and not personal assault.  Therefore, the RO must provide the Veteran with notice of the evidence necessary to corroborate a stressor during service to support his claim for PTSD on the basis of personal assault, pursuant to 38 C.F.R. § 3.304(f). 

Further, under Clemons v. Shinseki, 23 Vet. App. 1 (2009), in order to properly adjudicate the Veteran's claim for an acquired psychiatric disorder, to include PTSD, a VA examiner must also provide a medical nexus opinion with respect to any identified acquired psychiatric disorder.  The opinion must address whether the Veteran has an acquired psychiatric disorder that is attributable to his active military service.  Such an opinion is also important in view of the evidence contained in the Veteran's post-service treatment records, which indicate that he has a current diagnoses of depressive disorder, psychotic disorder NOS, and mood disorder, in addition to his diagnosed PTSD. 

b. Low Back Disability 

The Veteran seeks service connection for a low back disability on both direct and secondary bases.  With respect to direct service connection, the Veteran asserts that he injured his back during service and that he has experienced chronic back problems since that time.  Specifically, at his hearing before the undersigned, he testified that he was physically assaulted in Singapore by a group of six service members in 2001.  Service treatment records do show emergency treatment for low back muscle strain in August 2001 in Japan.  The Veteran was subsequently placed on light duty due to such back strain.  Service treatment records also show complaints of "chronic back pain" following long periods of standing and/or walking in January 2001.  At that time, the clinical record noted that the Veteran had a leg length discrepancy as well as pes planus. 

Following service, the record reflects subjective complaints of back pain, beginning in approximately 2006.  A July 2007 VA treatment record indicates that the Veteran's back pain started in 2001.  The assessment was musculoskeletal back pain.  An April 2008 VA treatment record shows that the Veteran complained of low back pain for many years.  The pain was described as beginning in the S1-L5 area and radiating up to L2.  He also reported that he was told he had scoliosis while in the military.  He noted that his heel lifts have increased his back pain.  No specific diagnosis, other than low back pain, was rendered.  An April 2009 VA treatment note shows that the Veteran was currently being followed for low back pain.  Unfortunately, the record does not contain any up to date VA treatment records dated after May 2009.  

To date, the Veteran has not been afforded a VA compensation examination to determine whether he has a current low back disability to account for his complaints of chronic pain. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) (indicating that pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  But when determining whether a VA examination is required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or symptoms of a disability, and does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability. (Emphasis added). See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Thus, as the current record is inadequate to render a fully informed decision on the issue without the benefit of medical expertise, the Board finds that a remand for a VA examination is required. See 38 U.S.C.A. § 5103A(d).

In so finding, the Board notes that the Veteran also seeks service connection for a low back disability on a secondary basis.  He specifically contends that his low back problems are aggravated by his service-connected bilateral pes planus disability.  Thus, in addition to rendering an opinion as to whether the Veteran's current back problems are directly related to service, the examiner must also discuss whether the service-connected pes planus disability causes or aggravates his low back.  See 38 C.F.R. § 3.310(a) ; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran whether he has received any treatment for his claimed disabilities.  If he has, and the records are not already on file, obtain them.  These records should include, but are not limited to, any recent (i.e., since May 2009) VA treatment for psychiatric problems, low back problems and foot problems and any non-VA treatment identified by the Veteran.  

2.  The RO should return the file to the examiner who performed the VA examination of the feet in February 2011 and for an addendum report addressing the severity of the service-connected pes planus/plano valgus disability.  The examiner should specifically consider the X-rays of the feet that were ordered in association with the examination but had not been provided to the examiner at the time the examination report was prepared.  The examiner's report should address the severity of the Veteran's disability in terms conforming to the applicable rating criteria.

If the VA examiner who performed the February 2011 examination of the feet is not available, the Veteran should be provided a new examination.

3. The RO also should schedule the Veteran for a VA examination in order to determine the nature and likely etiology of the claimed low back conditions. 

The claims folder must be reviewed by the examiner.  

The examiner should also discuss the Veteran's reports regarding the onset and continuity of his pertinent symptoms.  All indicated studies deemed necessary should be performed, and all findings, should be reported in detail. 

For any low back disability diagnosed, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such disability is related to the Veteran's service, to specifically include the documented in-service treatment for low back muscle strain in 2001.    

For each low back disability diagnosed, if any, the examiner should also opine as to whether it is at least as likely as not (a 50 percent or greater probability) any such disability is caused or aggravated by the Veteran's service connected bilateral pes planus.  

A complete rationale must be provided for all opinions rendered.  If the examiner(s) finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope for a medical professional conversant in VA practices. 

4.  The Veteran should be notified that in-service personal assault may be corroborated by evidence from sources other than the service records, as defined in 38 C.F.R. § 3.304(f)(3).  All specific examples of alternative sources of evidence listed in 38 C.F.R. § 3.304(f)(3) must be included in the notification to the Veteran.

5.  Thereafter, the RO should arrange for the Veteran to undergo examination at an appropriate VA medical facility by an examiner competent to determine the diagnosis and etiology of any currently present psychiatric disorder.

The entire claims file must be made available to the examiner, and the report of examination should include discussion of the Veteran's documented psychosocial history and assertions.

All tests and studies, to include psychological testing if deemed warranted, should be accomplished, and all clinical findings should be reported in detail. 

Based on review of the evidence of record, to include the Veteran's service treatment records (STRs), the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran specifically has an acquired psychiatric disorder, to include PTSD, as a result of his military service.  The examiner should explain how the diagnostic criteria are met.  

If the examiner diagnoses current PTSD, he or she should identify the stressor(s) on which such diagnosis is based.  The examiner is reminded that when the claimed stressor is physical assault in service, credible supporting evidence may consist of a medical opinion, based on review of the evidence, that the personal assault occurred; see 38 C.F.R. § 3.304(f)(3).  Accordingly, if the examiner associates current PTSD with physical assault during service, the examiner should specifically indicate whether the Veteran's account of such assault is credible.  

The rationale for all opinions expressed should be provided.

6.  After undertaking any additional development deemed to be appropriate, the RO should readjudicate the claims.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


